
	
		I
		112th CONGRESS
		2d Session
		H. R. 5811
		IN THE HOUSE OF REPRESENTATIVES
		
			May 17, 2012
			Mr. Costello
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on certain parts of
		  cupping presses.
	
	
		1.Certain parts of cupping
			 presses
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Parts of cupping presses used for the manufacture of
						ammunition, other than tool blocks (provided for in subheading 8466.94.85)
						FreeNo changeNo changeOn or before
						12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
